Name: Commission Regulation (EEC) No 2977/80 of 17 November 1980 on the supply of durum wheat to Peru as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309 / 10 Official Journal of the European Communities 19 . 11 . 80 COMMISSION REGULATION (EEC) No 2977/80 of 17 November 1980 on the supply of durum wheat to Peru as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 1 870/ 80 ( 2 ), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid ( J ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy ( 4), as last amended by Regulation (EEC) No 2543 / 73 ( 5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas , on 28 May 1980 , the Council of the European Communities has expressed its intention to grant , under a Community measure , 4 500 tonnes of durum wheat to Peru under its food-aid programme for 1980 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/ 80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6); whereas it is necessary to specify, for the purposes of the Community measure envisaged , the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/ 80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 November 1980 . For the Commission Finn GUNDELACH Vice-President ') OJ No L 281 , 1 . 11 . 1975 , p . 1 . 2 ) OJ No L 184 , 17 . 7 . 1980 , p . 1 . &gt;) OJ No L 281 , 1 . 1 1 . 1975 , p . 89 . 4 ) OJ No 106 , 30 . 10 . 1962 , p . 2553 /62 . 5 ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . C) OJ No L 192 , 26 . 7 . 1980 , p. 11 . 9 . . 80 Official Journal of the European Communities No L 309/ 11 ANNEX 1 . Programme : 1980 2 . Recipient : Peru 3 . Place or country of destination : Peru 4 . Product to be mobilized : durum wheat 5 . Total quantity : 4 500 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : AIMA  Azienda di Stato per gli Interventi sui Mercati Agricoli , via Palestra 81 , Roma, telex 613 003 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods : The wheat must be of fair and sound merchantable quality , be free from odour, and correspond at least to the standard quality for which the intervention price is fixed 10 . Packaging : in bulk 1 1 . Port of shipment : a Community port 12 . Delivery stage : fob 13 . Port of landing :  14 . Procedure to be applied in order to determine supply costs : tender 15 . Deadline for the submission of tenders : 28 November 1980 at 12 noon 16 . Shipment period : 15 December 1980 to 15 January 1981 17 . Security : 6 ECU/tonne